              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HEATHER HANEY-FILIPPONE, : CIVIL ACTION
             Plaintiff,  :
                         :
          v.             : NO. 20-5303
                         :
AGORA CYBER CHARTER      :
SCHOOL,                  :
             Defendant.  :

                                    ORDER

      AND NOW, this 10th day of May, 2021, upon consideration of Plaintiff’s

Partial Motion for Judgment on the Pleadings (ECF No. 21), it is hereby

ORDERED that Plaintiff’s Motion (ECF No. 21) is GRANTED and Defendant

Agora Cyber Charter School (“Agora”) is a covered employer under the Families

First Coronavirus Response Act’s (“FFCRA”) Emergency Family and Medical

Leave Expansion Act (“EFMLA”) and Emergency Paid Sick Leave Act

(“EPSLA”).




                                                  BY THE COURT:

                                                  /s/ Chad F. Kenney

                                                  CHAD F. KENNEY, JUDGE
